Title: James Madison to Roger C. Weightman, 21 June 1826
From: Madison, James
To: Weightman, Roger C.


                        
                            
                                 Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                June 21. 1826
                            
                        
                        I received by yesterday’s Mail, your letter of the 14th. inviting, in the name of the Committee of
                            arrangement, my presence at the celebration in the Metropolis of the U.States, of the fiftieth anniversary of their
                            Independence.
                        I am deeply sensible of what I owe to this manifestation of respect on the part of the Committee; and not
                            less so of the gratifications promised by an opportunity of joining with those, among whom I should find myself, in
                            commemorating the event which calls forth so many rejoicing reflections on the past, and anticipations of the future
                            career of our Country. Allow me to add that the opportunity would derive an enhanced value from the pleasure with which I
                            should witness the growing prosperity of Washington, and of its Citizens, whose kindness during my long residence among
                            them, will always have a place in my grateful recollections.
                        With impressions such as these, it is with a regret, readily to be imagined, that I am constrained to
                            decline, the flattering invitation you have communicated. Besides the infirmities incident to the period of life I have
                            now reached, there is an instability of my health at present, which would forbid me to indulge my wishes, were no other
                            circumstance unpropitious to them.
                        This explanation will I trust be a sufficient pledge, that altho’ absent, all my feelings will be in sympathy
                            with the sentiments inspired by the occasion. Ever honored will be the day which gave birth to a nation, and to a System
                            of self-government, making it a new Epoch in the History of Man. Be pleased to accept, Sir, for yourself
                            & the Committee assurances of my respectful consideration, and of my best wishes.
                        
                            
                                James Madison
                            
                        
                    